Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US Pub. No. 2021/0083226 A1), hereafter referred to as Okabe. 

As to claim 10, Okabe discloses a method of manufacturing a display device (fig 5 and [0053]), the display device comprising:
a display area configured by pixels including a light emitting area (fig 1 shows the cross section AA of figure 2 in the display area with pixels and light emitting area), and a frame area provided outside the display area (fig 4 shows the cross section BB of figure 2 which is considered to be the frame area outside the display area), 
the method comprising steps of:
forming ribs arranged around the light emitting area in the display area (fig 8, ribs 23a in the light emitting area) and arranged separately in the display area (fig 8 shows the cross section in the display area) and the frame area (fig 13 shows the embodiment wherein layer 23 are also in the frame area; specifically the layer 23 that is on frame portion 29a is considered to be a rib however layer 23 that is on frame portion 29b is not considered to be a rib), on a substrate (10); and 

wherein the mask support section is higher than the ribs in a thickness direction of the substrate (fig 13, mask support section including material 23 on 21b in region 29b is higher than 23a on 21a). 
Okabe does not explicitly disclose that the mask support section is in the frame area, however, Okabe does disclose that the layer pattern 21b is formed in the frame area with the pattern 21b in the display area and figure 13 also shows that material layer 23 is formed on top of the layer 21b in the display area shown in figure 8 and also material layer 23 is formed on top of the layer 21b in the frame area shown in figure 13.  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have the film formation mask supported in the frame area as well as the display area so that the mask has improved support.  

As to claim 11, Okabe discloses the method according to claim 10 (paragraphs above). 

Nonetheless, Okabe discloses that the support section is formed at a higher height than ribs so that the lower barrier structures are not damaged when the mask is placed in contact with the support section ([0062]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the standoff height of the mask at least 10 micron higher than the ribs in order to ensure that the metal mask does not cause damage to the lower barrier structure.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN-106711171-A, published 5/24/2017). 

As to claim 1, Shen discloses a display device (fig 15 and page 8) comprising:
a substrate (fig 15, 510);
a display area (10) configured by pixels including a light emitting area (page 15), and a frame area (20) provided outside the display area (10);

a mask support section (fig 15, 850) that is disposed in the frame area (20)  and supports a film formation mask for forming a film at least above the ribs (mask 930), 
wherein a top portion of the mask support section (850) higher than a top portion of the ribs (710) arranged in the display area (10) in a thickness direction of the substrate (510). 
Shen does not explicitly disclose wherein the support section is at least 10micron higher than the ribs.  
Nonetheless, Shen discloses that the support section is formed at a higher height than ribs so that the lower barrier structures are not damaged when the mask is placed in contact with the support section (page 11).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the standoff height of the mask at least 10 micron higher than the ribs in order to ensure that the metal mask does not cause damage to the lower barrier structure.  


As to claim 4, Shen discloses the display device according to claim 1 (paragraphs above),
a sealing film (fig 15, film 785) that covers the display area (10); and
a dam portion (845) formed in the frame area (20) so as to surround the display area (10), 
wherein the dam portion (845) is disposed inside the mask support section (855). 

As to claim 5, Shen discloses the display device according to claim 4 (paragraphs above),
a resin mask (770; page 15) provided on the sealing film (785). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Okabe. 

As to claim 2, Shen discloses the display device according to claim 1 (paragraphs above).
Shen does not explicitly disclose wherein the substrate is cut from a large plate. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the display panel of Shen from a large plate as taught by Okabe so that multiple display panels can be simultaneously manufactured. 

Claims 3, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN-106711171-A, published 5/24/2017) in view of Chang et al. (US Pub. No. 2017/0098688 A1), hereafter referred to as Chang. 

As to claim 3, Shen discloses the display device according to claim 1 (paragraphs above).  
Shen does not disclose a light shielding film for shielding light disposed at the top portion of the mask support section. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the light shielding film of Chang on the display of Shen since will improve light contrast for the display. 

As to claim 6, Shen discloses a display device (fig 15 and page 8) comprising:
a substrate (fig 15, 510);
a display area (10) configured by pixels including a light emitting area (page 15), and a frame area (20) provided outside the display area (10);
ribs formed separately in the display area and the frame area and arranged around the light emitting area in the display area (fig 15, ribs 710 in display area 10 and 845 in the frame area 20); and 

wherein a top portion of the mask support section (850) higher than a top portion of the ribs (710) arranged in the display area (10) in a thickness direction of the substrate (510).
Shen does not disclose a light shielding film for shielding light disposed at the top portion of the mask support section. 
Nonetheless, Chang also discloses a mask support spacer (fig 3, 701) for supporting a mask (10) and also discloses a light shielding film (fig 4, 800; [0056]) for shielding layer disposed at the top portion of the mask support section (fig 4, light shielding film 800 at top portion of mask support section 701).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the light shielding film of Chang on the display of Shen since will improve light contrast for the display.

As to claim 8, Shen in view of Chang disclose the display device according to claim 6 (paragraphs above).

a dam portion (845) formed in the frame area (20) so as to surround the display area (10), 
wherein the dam portion (845) is disposed inside the mask support section (855).

As to claim 9, Shen in view of Chang disclose the display device according to claim 8 (paragraphs above).
Shen further discloses a resin mask (770; page 15) provided on the sealing film (785). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Chang and further in view of Okabe. 

As to claim 7, Shen in view of Chang disclose the display device according to claim 6 (paragraphs above).
Shen does not explicitly disclose wherein the substrate is cut from a large plate. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the display panel of Shen in view of Chang from a large plate as taught by Okabe so that multiple display panels can be simultaneously manufactured. 

Pertinent Art
US 2009/0128457A1and US 2009/0015148A1 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/7/2022